Case 9:19-cv-81160-RS Document 934-2 Entered on FLSD Docket 05/21/2021 Page 1 of 2
      Case 9:19-cv-81160-RS Document 934-2 Entered on FLSD Docket 05/21/2021 Page 2 of 2



From:                                 Nightingale Dawson, Elana (DC)
Sent:                                 Thursday, April 22, 2021 4:03 PM
To:                                   Justin B. Levine; Lizza C. Constantine; Jonathan Vine;
                                      barry.postman@csklegal.com; dhecht@hechtpartners.com;
                                      mprice@hechtpartners.com; cmcdonough@hechtpartners.com; Minyao
                                      Wang; Corellium HP
Cc:                                   mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel
                                      (Bay Area); Homer, Carolyn (DC); Stebbins Bina, Jessica (CC)
Subject:                              RE: Apple Inc. v. Corellium, LLC - Notice Pursuant to PO Para. 12
Attachments:                          Zeldin - Exhibit A to Protective Order copy.pdf


Counsel,

Please find attached Gabe Zeldin’s executed copy of Exhibit A to the Protective Order.

Thank you.
Elana

Elana Nightingale Dawson | LATHAM & WATKINS LLP
Pronouns: she/her/hers
Tel: 202-637-2303 | Cell: 213-703-8628 | Fax: 202-637-2201

From: Nightingale Dawson, Elana (DC)
Sent: Tuesday, April 6, 2021 10:33 AM
To: Justin B. Levine <Justin.Levine@csklegal.com>; 'Lizza C. Constantine' <Lizza.Constantine@csklegal.com>; Jonathan
Vine <Jonathan.Vine@csklegal.com>; 'barry.postman@csklegal.com' <barry.postman@csklegal.com>;
dhecht@hechtpartners.com; mprice@hechtpartners.com; cmcdonough@hechtpartners.com; 'Minyao Wang'
<mwang@hechtpartners.com>; Corellium HP <corelliumhp@hechtpartners.com>
Cc: mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>;
Homer, Carolyn (DC) <Carolyn.Homer@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Subject: Apple Inc. v. Corellium, LLC - Notice Pursuant to PO Para. 12

Counsel,

I am writing pursuant to paragraph 12 of the Protective Order, ECF No. 50, to give notice that Apple seeks to disclose
confidential material to in-house counsel Gabe Zeldin pursuant to paragraph 8(b)(ii) of the Protective Order.

Mr. Zeldin’s CV is attached. He has not had any consulting relationships, has no patent applications, and has not
testified at any depositions or trials.

Please confirm that Corellium does not object.

Thank you.
Elana

Elana Nightingale Dawson | LATHAM & WATKINS LLP
Pronouns: she/her/hers
555 Eleventh St., NW Suite 1000 | Washington, DC 20004
                                                            1
